Name: 88/463/EEC: Commission Decision of 20 July 1988 approving an integrated Mediterranean programme for the Sardegna region (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: 1988-08-13

 Avis juridique important|31988D046388/463/EEC: Commission Decision of 20 July 1988 approving an integrated Mediterranean programme for the Sardegna region (only the Italian text is authentic) Official Journal L 223 , 13/08/1988 P. 0045 - 0045*****COMMISSION DECISION of 20 July 1988 approving an integrated Mediterranean programme for the Sardegna region (Only the Italian text is authentic) (88/463/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof, Whereas Italy has presented to the Commission an integrated Mediterranean programme for the Sardegna region hereinafter Sardegna IMP; Whereas, in accordance with Article 7 of Regulation (EEC) No 2088/85, the Sardegna IMP has been submitted in amended form to the Advisory Committee for Integrated Mediterranean Programmes, which has given favourable opinion; Whereas the Sardegna IMP including its financial plan, may therefore be approved by the Commission; Whereas the Sardegna IMP relates to the period from 1 January 1988 to 31 December 1992 inclusive; Whereas the Sardegna IMP contains measures which constitute a specific programme of action eligible for assistance from the European Agricultural Guidance and Guarantee Fund, Guidance Section, by virtue of the second subparagraph of Article 12 (1) of Regulation (EEC) No 2088/85; Whereas in order to ensure its effectiveness the Sardegna IMP will be carried out in successive phases and will be subject to later decisions when the conditions for the granting of Community contributions have been met; Whereas the expenditure on the measures constituting the Sardegna IMP is estimated at 192 053 000 ECU; Whereas the Community contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 is estimated at 17 488 000 ECU; HAS ADOPTED THIS DECISION: Article 1 The Sardegna IMP in the version submitted to the Commission on 18 December 1986, as subsequently modified after examination by the Commission and following consultation of the Advisory Committee for Integrated Mediterranean Programmes, is hereby approved. The estimates of total expenditure and the estimated contributions from each Community budgetary source are shown in the financial plan of the Sardegna IMP. Insofar as the measures are carried out in accordance with the Sardegna IMP, within the limits of the overall expenditure estimates and in compliance with the rules and procedures relating to each source of Community contributions specified in the Sardegna IMP. Article 2 The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed 17 488 000 ECU in respect of the expenditure to be incurred in the period from 1 January 1988 to 31 December 1992 on measures to be financed in the context of the Sardegna IMP, estimated at 192 053 000 ECU. Article 3 Pursuant to Article 15 (2) of Regulation (EEC) No 2088/85, a first instalment from the special budget heading referred to in Article 11 (2) of Regulation amounting to 1 173 000 ECU is hereby committed in accordance with the financial plan of the Sardegna IMP. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 20 July 1988. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1.